Exhibit 10.4

MASTER PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Master Purchase and Sale Agreement (this “Agreement”) is entered into
effective as of July 16, 2014 (the “Effective Date”) by and between PENN 1031
LLC, a Michigan limited liability company and WOOD 1031 LLC, a Michigan limited
liability company, collectively as Seller (“Seller”), and ARCP ACQUISITIONS,
LLC, a Delaware limited liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase certain real estate assets (each, as more
completely defined below, a “Property” and, collectively, the “Properties”) from
Seller and Seller desires to sell the Properties to Buyer, all as more
particularly set forth in this Agreement. The Properties are leased to Walgreen
Co. and Walgreen Louisiana Co, Inc. (“Tenant”) pursuant to the lease agreements
described on Exhibit A attached hereto (including any amendments or supplements
and any guaranties, security deposits, or other security relating thereto, each,
a “Lease” and, collectively, the “Leases”). Exhibit A also sets forth the street
address and allocated amount of the Purchase Price for each of the Properties.
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Properties:
Fee title to those certain parcels of real property legally described on Exhibit
A-1 through Exhibit A-10 attached hereto (the “Land”), together with all
buildings thereon (each, a “Building” and, collectively, the “Buildings”) and
including the related property and rights described in this Agreement.

Purchase Price:
$52,535,587.00 (the “Purchase Price”).

Deposit:
$500,000.00 (such amount, together with all interest earned or accrued thereon,
the “Deposit”).

Study Period:
Thirty (30) days.

Closing Date:
Ten (10) days after expiration of the Study Period.

Escrow Agent:
Chicago Title Insurance Company (“Escrow Agent”)

1515 Market Street, Suite 1325
Philadelphia, PA 19102-1930
Attention: Edwin G. Ditlow
Tel: (215) 875-4184
Fax: (215) 875-1203
Email: ditlowe@ctt.com

1
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------





Notices Addresses for the Parties:


If to Seller:
Jaffe, Raite, Heuer & Weiss, P.C.

27777 Franklin Road, Suite 2500
Southfield, MI 48034
Attn: Mark D. Rubenfire
Tel: (248) 727-1446
Fax: (248) 3513082
Email: mrubenfire@jaffelaw.com


with a copy to:
Jaffe, Raite, Heuer & Weiss, P.C.

27777 Franklin Road, Suite 2500
Southfield, MI 48034
Attn: Mark D. Rubenfire
Tel: (248) 727-1446
Fax: (248) 3513082
Email: mrubenfire@jaffelaw.com


If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Ryan Reimers
Tel: (704) 626-4403
Fax: (646) 861-7810
Email: rreimers@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Kelly Levan
Tel: (704) 626-4413
Fax: (212) 415-6507
Email: klevan@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name: Eric Endelman
Tel: (248) 727-1409
Email: eendelman@jaffelaw.com


[remainder of page intentionally left blank]

2
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------





1.PURCHASE AND SALE OF PROPERTIES. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Properties upon and subject to the terms and
conditions of this Agreement. As used in this Agreement, with respect to each
separate Property:
(a)“Real Property” means and includes (i) the respective parcel of the Land, the
respective Building, and all other buildings, improvements, building systems and
fixtures located upon such Land; (ii) all tenements, hereditaments, easements
and appurtenances pertaining to such Land or such Building; and (iii) all
mineral, water, irrigation and other property rights of Seller, if any, running
with or otherwise pertaining to such Land; and
(b)“Property” means and includes (i) the Real Property; (ii) the Lease; (iii)
all of Seller’s interest, if any, in and to any equipment, machinery, furniture,
furnishings and other tangible personal property located upon or used in
connection with the Real Property (the “Personalty”); and (iv) all of Seller’s
interest in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the “Warranties”); (2) all development rights,
utility capacities, approvals, permits and licenses (the “Permits”); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.    PURCHASE PRICE. The Purchase Price will be paid by Buyer as provided
below.


(a)    The Deposit will be deposited in escrow with Escrow Agent in cash or
other immediately available funds not later than three (3) business days
following the receipt by Escrow Agent of a fully-executed original of this
Agreement.


(b)    Buyer will take title at Closing subject to the loan in the original
principal balance of $33,850,000.00 made by Capmark Bank, a Utah industrial bank
(“Lender”) to Wood 1031 LLC and subject to the loan in the original principal
balance of $8,900,000.00 made by Lender to Penn 1031 LLC ( collectively, the
“Existing Debt”). As of the Effective Date the Existing Debt has an estimated
outstanding principal balance of $42,750,000.00.


(c)    Buyer will deposit the balance of the Purchase Price (the “Cash Payment”)
in escrow with Escrow Agent in cash or other immediately available funds on or
before the close of escrow (the “Closing”), which Cash Payment will be an amount
equal to the Purchase Price minus the Deposit and minus the outstanding
principal balance of the Existing Debt as of the Closing Date, as such Cash
Payment amount may be increased or decreased to account for any prorations,
credits, or other adjustments required by this Agreement.


(d)    The Purchase Price is based on a capitalization rate of 6.43% and an
assumed annual net rent of $3,375,580.92 at the rental rate in effect as of the
Effective Date. If, prior to the Closing, Buyer determines (and Seller
reasonably agrees) that the actual annual net rent is a different amount, then
the Purchase Price will be adjusted up or down accordingly to equal such actual
net rent amount at the above-stated capitalization rate.



3
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



(e)    The “Opening of Escrow” means the receipt, countersignature and
distribution by Escrow Agent of a fully-executed original of this Agreement,
together with the receipt by Escrow Agent of the Deposit. Seller and Buyer agree
to the escrow instructions attached hereto as Exhibit F and incorporated herein
(the “Escrow Instructions”).


(f)    Seller and Buyer instruct Escrow Agent to place the Deposit in a
federally insured interest-bearing account. The Deposit will be applied as
follows: (i) if Buyer terminates this Agreement in any situation where Buyer is
permitted or deemed to do so under this Agreement (including without limitation
any failure of a condition precedent under Section 13 below), the Deposit will
be paid immediately to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the “Surviving Obligations”); (ii) if Seller
terminates this Agreement as the result of an uncured default by Buyer as
provided in Section 21(b) below, the Deposit will be paid to Seller; and (iii)
if escrow closes, the Deposit will be credited to Buyer, applied against the
Purchase Price and paid to Seller at Closing.


3.    Debt Assumption.
(a)    At Closing, Buyer or its assignee intends to take title to the Property
subject to the unpaid principal balance of the Existing Debt as of Closing. The
documents and agreements that were executed by Seller to evidence and secure the
Existing Debt are referred to below as the “Loan Documents.” Buyer’s obligation
to close the purchase of the Property under this Agreement is expressly
contingent upon (i) Lender having provided its written consent, on terms and
conditions reasonably acceptable to Seller and Buyer (the “Lender Consent”), to
the transfer of the Property to Buyer subject to the Existing Debt (the “Loan
Assumption”), and (ii) Buyer, Lender and (to the extent applicable) Seller
agreeing upon the final forms of the loan assumption documents (the “Assumption
Document Approval”). Within fifteen (15) days after the Effective Date, Buyer
will complete and submit to Lender a loan application form and such other
documentation as may reasonably be required by Lender as part of such loan
application (collectively, the “Loan Application”). Notwithstanding the
foregoing, Buyer is not obligated to pay or incur any non-refundable Lender or
third-party fees or costs related to the proposed Loan Assumption.
(b)    Buyer and Seller will actively, diligently and in good faith pursue the
Lender Consent and the Assumption Document Approval, including without
limitation (i) cooperating with Lender’s customary requests for delivery of
information, (ii) reviewing, negotiating and entering into commercially
reasonable loan assumption documents in form and content as customarily required
of similarly situated sellers and buyers in similar transactions, and (iii)
complying with any other commercially reasonable requirements and conditions of
Lender in connection with the assumption of the Existing Debt as are customarily
required by institutional lenders in similar transactions. If Buyer and Seller
are unable, despite their diligent good faith efforts, to obtain the Lender
Consent within ninety (90) days after the Effective Date, then Buyer and Seller
shall have the right to terminate this Agreement by providing written notice to
the other Party and Escrow Agent, whereupon Escrow Agent will refund the Deposit
to Buyer, and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations.
(c)    Seller will pay all fees, costs and expenses charged by Lender associated
with the Loan Assumption, including without limitation any application fees,
assumption fees, inspection fees, engineering fees and attorneys’ fees charged
by Lender at Closing (the “Assumption Costs”). Each of Buyer and Seller will pay
its own attorneys’ fees and all costs and

4
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



expenses incurred by it with respect to the Loan Assumption. Seller’s obligation
to pay such amounts shall survive Closing or any earlier termination of this
Agreement.
(d)    Notwithstanding the foregoing, Buyer shall not be obligated to do any of
the following in order to obtain the Lender Consent or the Assumption Document
Approval: (i) reduce or pay down any portion of the outstanding principal
balance of the Existing Debt, excluding any scheduled amortization thereof
occurring after Closing; (ii) fund any additional reserves, or fund or otherwise
cure any existing arrearages; (iii) provide any guaranty or indemnity with
respect to the Existing Debt, other than providing replacement guarantees and
indemnities executed by Cole Operating Partnership V, LP, a Delaware limited
partnership Buyer’s parent entity in substantially the same form as the most
recent existing guarantees and indemnities with respect to the Existing Debt, if
any; (iv) amend the Loan Document in any manner that would increase the
obligations or reduce the rights of the borrower or any guarantors/indemnitors
thereunder; (v) assume or suffer any liability for any prior breach or default
of Seller or any prior borrower, guarantor or indemnitor under the Loan
Documents; (vi) assume the Existing Debt if any event of default has been
declared by Lender and has not been fully cured to Lender’s complete
satisfaction; or (vii) assume the Existing Debt unless the Lender agrees to
permit (without further consent or fees) transfers of direct and indirect
interests in the new borrower among parties which are controlled by or under
common control with either the new borrower or American Realty Capital
Properties, Inc. (“ARCP”), and unless the transfer of shares in ARCP and any
other real estate investment trust related to ARCP which has a beneficial
interest in the new borrower are unrestricted.
4.    DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller will deliver to Buyer,
not later than three (3) business days after the Effective Date and at no cost
to Buyer, all information in Seller’s possession or control relating to the
Properties, including without limitation all materials and information described
on Schedule 1 attached to this Agreement (collectively, “Seller’s Diligence
Materials”). If Seller obtains new or updated information regarding the
Properties prior to Closing, Seller will immediately notify Buyer of such fact
and will promptly deliver all such supplemental information to Buyer. Seller
designates the contact person(s) so named in the Summary of Terms above as the
representative of Seller through which Buyer may schedule any physical
inspections of the Property (“Seller’s Diligence Contact”).
5.    BUYER’S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Eastern Time (ET) on the thirtieth (30th)
day after the Effective Date (such period, the “Study Period”), within which to
conduct and approve any investigations, studies or tests desired by Buyer, in
Buyer’s sole discretion, to determine the feasibility of acquiring the
Properties (collectively, “Buyer’s Diligence”).
(b)Seller grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Properties, at any time or times prior to Closing, to
conduct Buyer’s Diligence. Buyer will notify Seller’s Diligence Contact prior to
any entry and will not unreasonably interfere with or disrupt Tenant’s business
operations at each Property. Buyer will indemnify and hold Seller harmless from
and against any damage, injury, claim or lien caused by the activities of Buyer
or its agents on the Properties, except that Buyer will have no obligation to
indemnify Seller as a result of the discovery or presence of any pre-existing
conditions, including any hazardous materials. Buyer will also maintain
commercial general liability insurance with limits of at least $1,000,000 per
occurrence and $2,000,000 aggregate and workers compensation insurance and will
provide a certificate of insurance evidencing the same to Seller upon request.
The foregoing indemnity and insurance obligations of Buyer shall survive any
termination of this Agreement.

5
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire all of the Properties, Buyer may
terminate this Agreement by giving written notice of such termination to Seller
and Escrow Agent, whereupon the Deposit will promptly be paid by Escrow Agent to
Buyer and neither of the Parties will have any further liability or obligation
under this Agreement except for any Surviving Obligations. Buyer may expressly
waive this termination right at any time prior to the end of the Study Period by
giving written notice of such waiver to Seller and Escrow Agent, and the Study
Period shall be deemed to end upon Buyer’s giving of such a waiver notice. If
this Agreement is not so terminated, then except as otherwise provided in this
Agreement the Deposit will become non-refundable to Buyer, and this Agreement
will continue in full force and effect.
(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
6.
TITLE AND SURVEY REVIEW.

(a)Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment on each Property (as may be updated, a
“Commitment”) for the issuance to Buyer of an ALTA extended coverage owner’s
policy of title insurance (the “Owner’s Policy”) for such Property, together
with complete, legible copies of all requirement and exception documents
referenced in each such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of each Property (each, a “Survey”).
(c)For each Property, Buyer will, by giving written notice (the “Title Notice”)
to Seller and Escrow Agent prior to the expiration of the Study Period, either
(i) approve the condition of title, or (ii) identify any matters set forth in
the Commitment or the Survey for such Property to which Buyer objects
(collectively, the “Objectionable Matters”). If no Title Notice for a Property
is given by Buyer to Seller before the end of the Study Period, then Buyer shall
be deemed to have disapproved of the condition of title for such Property and
elected to terminate this Agreement as to such Property. Any such terminated
Property will be treated as a “Removed Property” as provided in Section 5(c)
above, with proportionate reductions in the Purchase Price and Deposit. If no
Title Notice for any of the Properties is given by Buyer to Seller before the
end of the Study Period, then Buyer shall be deemed to have elected to terminate
this Agreement as to all the Properties, in which case the Deposit will
immediately be paid by Escrow Agent to Buyer, and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations.
(d)If a Title Notice identifies any Objectionable Matters, Seller will notify
Buyer in writing (“Seller’s Title Response”) within five (5) business days after
receiving the Title Notice whether Seller will cure those Objectionable Matters
prior to the Closing Date in the manner requested by Buyer. If Seller does not
agree to cure all the Objectionable Matters, then Buyer may elect, by giving
written notice to Seller and Escrow Agent within five (5) business days after
receiving Seller’s Title Response, to either (i) proceed with the acquisition of
the subject Property notwithstanding the Objectionable Matters which Seller has
not agreed to cure; (ii) terminate this Agreement as to the Property
corresponding to such Objectionable Matters, whereupon such terminated Property

6
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



will be treated as a “Removed Property” as provided in Section 5(c) above (with
proportionate reductions in the Purchase Price and Deposit); or (iii) terminate
this Agreement as to all the Properties, in which case the Deposit will
immediately be paid by Escrow Agent to Buyer, and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations.
(e)If any Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice related to such Commitment, Buyer will have
five (5) business days after Buyer’s receipt of the amended Commitment (and
copies of any documents identified in the new exceptions or new requirements)
within which to review and, if desired, object in writing to such new matters as
Objectionable Matters. If Buyer so objects, the procedures and timelines set
forth above will apply to govern any such objection, Seller’s response thereto
and Buyer’s rights thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering any of the Properties as a result of work performed by or on behalf
of Seller; (ii) pay in full all past due ad valorem taxes and assessments of any
kind constituting a lien against any of the Properties; and (iii) cause to be
released all loan security documents which encumber any of the Properties and
any other monetary lien or encumbrance caused or created by Seller against any
of the Properties.
7.    TENANT RIGHT OF FIRST REFUSAL. The Parties agree that Buyer will be
incurring expenses related to Buyer’s Diligence, despite the fact that one or
more of the Leases may contain a right of first refusal or right of first offer
in favor of Tenant (either such right, a “ROFR”). If any of the Leases contains
a ROFR and Tenant delivers notice of its intent to exercise the ROFR or actually
exercises the ROFR, then Buyer may, at Buyer’s option by written notice to
Seller, (a) terminate this Agreement as to any Property affected by such
exercised ROFR, whereupon such terminated Property will be treated as a “Removed
Property” as provided in Section 5(c) above (with proportionate reductions in
the Purchase Price and Deposit), and Seller will promptly reimburse Buyer for
all reasonable out-of-pocket and third-party expenses (including without
limitation reasonable attorneys’ fees and costs) incurred by Buyer in connection
with Buyer’s Diligence or this transaction related to each such Removed
Property; or (b) terminate this Agreement as to all the Properties, in which
case the Deposit will immediately be paid by Escrow Agent to Buyer, Seller will
promptly reimburse Buyer for all reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys’ fees and costs)
incurred by Buyer in connection with Buyer’s Diligence or this transaction, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations. Seller will provide to Buyer and
Escrow Agent a written waiver by Tenant of all ROFR rights (other than any
exercised as provided above) prior to the end of the Study Period. Such waiver
will be requested by Seller from Tenant within two (2) business days after the
Effective Date.

7
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



8.    CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. ET on the
tenth (10th) day after the later of (a) the expiration of the Study Period, and
(b) the Assumption Document Approval, or on such earlier date as Buyer may elect
by giving written notice to Seller and Escrow Agent (the “Closing Date”). Buyer
may extend the Closing Date for up to an additional fifteen (15) days by giving
written notice of such extension to Seller and Escrow Agent prior to the
original Closing Date. At Closing, the funds and documents deposited into escrow
will be appropriately disbursed and distributed by Escrow Agent, and Seller will
deliver possession of the Property to Buyer, all as required by and specified
under this Agreement.
9.
THE TRANSFER DOCUMENTS. For each individual Property:

(a)The Real Property will be conveyed by a special warranty deed in
substantially the form attached hereto as Exhibit B (the “Deed”). The Personalty
will be conveyed by a bill of sale in substantially the form attached as Exhibit
C (the “Bill of Sale”). The Lease will be assigned by an assignment and
assumption of lease in substantially the form attached as Exhibit D (the
“Assignment of Lease”). The Permits, Warranties, Property Documents and
Intangibles will be assigned by an assignment agreement in substantially the
form attached as Exhibit E (the “Assignment Agreement”). The Parties will
supplement the foregoing with such additional documents, if any, as may
reasonably be required to properly convey specific items of the Property. If the
transfer of any Warranties requires the approval of the applicable warrantor or
the satisfaction of any other conditions to such transfer, Seller will obtain
such approvals and satisfy all such conditions by the Closing Date. The Deed,
Bill of Sale, Assignment of Lease, Assignment Agreement, and the other closing
documents required under this Agreement or otherwise delivered by the Parties at
Closing for each Property are collectively referred to as the “Transfer
Documents”. Seller and Buyer will deposit duly executed and (as appropriate)
acknowledged originals of each of the Transfer Documents with Escrow Agent not
later than one (1) business day prior to the Closing Date.
(b)If Seller holds any transferable contracts or agreements relating to the
upkeep, repair, maintenance, management or operation of a Property (“Operating
Contracts”), Seller will provide copies thereof to Buyer as a part of Seller’s
Diligence Materials. Buyer may elect, by written notice given to Seller prior to
the end of the Study Period, to take an assignment of any or all of the
Operating Contracts. If Buyer so elects, the Parties will execute and include in
the applicable Transfer Documents an assignment agreement appropriate to effect
such assignment, and any payments due under the assigned Operating Contracts
will be equitably prorated as of the Closing Date. Seller will terminate,
effective as of the Closing Date and at Seller’s sole expense, any Operating
Contracts for a Property that are not so expressly assigned to Buyer.
(c)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from Tenant as to one or more Properties, Seller will request
(pursuant to the applicable provisions of the Lease, if any) and use
commercially reasonable efforts to obtain a SNDA from Tenant, either on the form
specified in such Lease or, if none, on Buyer’s preferred form delivered to
Seller with Buyer’s request notice; provided, that unless Tenant is required by
the terms of the applicable Lease to deliver a SNDA, the receipt of the SNDA by
Buyer will not be a condition to Closing.
10.    ESTOPPEL CERTIFICATE. As to each Property, Seller will deliver to Buyer,
not later than five (5) days prior to the Closing Date, an original estoppel
certificate, on Tenant’s standard form, which (a) is dated not more than thirty
(30) days prior to the Closing Date; (b) is executed by Tenant; (c) is addressed
to (i) Buyer; (ii) as to each Property, to a “special purpose entity” to be

8
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



formed to take title to such Property; (iii) the Lender; and (iv) their
respective successors and assigns; (d) verifies the basic facts of the
applicable Lease (term, rental, expiration date, any options, etc.) and contains
no assertions adverse or contrary to the provisions of such Lease; (e) confirms
that there are no defaults by the landlord under such Lease, no unperformed or
“punchlist” construction items, and no unpaid tenant improvement allowances,
inducements or leasing commissions; and (f) if Tenant’s obligations under such
Lease have been guaranteed by another person or entity, also covers such
guaranty and is signed by such guarantor(s).
11.    CLOSING COSTS. As to each Property, Buyer and Seller will split,
according to local custom where the Property is located, the cost of the Owner’s
Policy, any related search or exam fees. As to each Property, Seller will pay
(a) the cost of any endorsements required for Seller’s cure of any Objectionable
Matters; (b) the costs of releasing all liens, judgments, and other encumbrances
that are to be released and of recording such releases; (c) one-half the fees
and costs due Escrow Agent for its services; (d) any transfer taxes, documentary
taxes, mansion taxes, recording charges, and other such fees or charges
associated with the sale and conveyance of such Property; and (e) all other
costs to be paid by Seller under this Agreement. As to each Property, Buyer will
pay (i) the cost of the Survey; (ii) one-half the fees and costs due Escrow
Agent for its services; (iii) the cost of any endorsements issued in connection
with such Owner’s Policy other than endorsements required for Seller’s cure of
Objectionable Matters and (iv) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided in this Agreement, Seller and Buyer will
each be solely responsible for and bear all of their own expenses, including
without limitation any expenses of legal counsel, accountants, and other
advisors incurred at any time in connection with pursuing or consummating the
transactions contemplated hereby. Any other closing costs for a Property that
are not specifically designated as the responsibility of either Party in this
Agreement will be paid by Seller and Buyer according to the usual and customary
allocation of the same by Escrow Agent for such Property’s locale. Seller agrees
that all closing costs and charges payable by Seller may be deducted from
Seller’s proceeds otherwise payable to Seller at Closing. Buyer will deposit
with Escrow Agent sufficient cash to pay all of Buyer’s closing costs and
charges.
12.    PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement for each Property setting forth the portion of the Purchase
Price, and all closing credits, prorations, charges, costs and adjustments
contemplated by this Agreement, allocable to such Property. All prorations will
be calculated as of the Closing Date by Escrow Agent, based upon the latest
available information, with income and expense for the Closing Date being
allocated to Buyer. Buyer will receive a credit for any rent paid or payable by
Tenant for the period beginning with and including the Closing Date through and
including the last day of the month in which Closing occurs. All other credits
and charges to Buyer and Seller will be similarly prorated as of the Closing
Date. Real estate taxes and assessments, if not the sole responsibility of
Tenant under the respective Lease, will be prorated on an accrual basis and, if
actual amounts are not available, will be based upon the current valuation and
latest available tax rates or assessments. All pre-paid or abated rents or
deposit amounts (including any tax or expense escrows and any security deposits)
held by Seller under a Lease, if any, will be paid to Buyer in the form of a
credit against the Purchase Price. Seller will timely perform any tax or expense
reconciliations that may be required under the Lease to the extent applicable to
Seller’s period of ownership. If Closing occurs on or after the twentieth (20th)
day of the calendar month, the monthly scheduled rent amount(s) payable to the
landlord under each respective Lease for the full calendar month following the
month in which Closing occurs will be credited to Buyer at Closing (and, in such
event, Seller will be

9
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



entitled to receive and retain such credited amounts when paid by Tenant). If
after Closing either Party receives any rents or other amounts that properly
belong to the other Party based upon the Closing prorations, such amounts will
be immediately remitted to such other Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction; provided, however, that if a correction is
sought because current tax or assessment bills for a Property were not available
as of Closing, the correction period with respect to the closing proration of
such taxes or assessments for that Property will if needed continue beyond such
12-month period until thirty (30) days after Buyer’s receipt of the applicable
bills. In the event of any re-proration under this Section, the Party owing
funds will within thirty (30) days after determination remit to the other Party
the amount shown to be due. The provisions of this Section 12 shall survive
Closing.
13.    BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to close escrow and
complete the purchase of each, and all, of the Properties under this Agreement
are expressly subject to the following with respect to each Property:
(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Seller’s delivery to Buyer of the estoppel certificate as provided in Section
10 above;
(c)Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form of
“Owner’s Affidavit” and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other standard exceptions from
the Owner’s Policy;
(d)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;
(e)Seller’s deposit with Escrow Agent of a letter from Seller to Tenant,
complying with the notice requirements of the respective Lease and in form
reasonably satisfactory to Buyer, directing that future rent under the Lease be
paid to Buyer;
(f)Seller’s delivery to Buyer at Closing of the original, fully-executed Lease
(to the extent in the possession of Seller or Seller’s agents) and, if Seller is
not the original landlord under any Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under such Lease; and
(g)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Building); any Intangibles capable of physical delivery; and any non-proprietary
leasing and property manuals, files and records applicable to or useful in
connection with the continued operation, leasing and maintenance of such
Property.

10
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



(h)The Assumption Document Approval.
If the foregoing conditions have not been satisfied by the scheduled Closing
Date, then Buyer will have the right, at Buyer’s sole option and without
limiting any other right or remedy of Buyer, to extend Closing for such amount
of time as Buyer deems reasonably necessary to allow Seller to satisfy such
conditions, by giving written notice of such extension to Seller and Escrow
Agent.
14.    NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to
Closing a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.
15.    BROKER’S COMMISSION. The Parties warrant to one another that they have
not dealt with any finder, broker or realtor in connection with this Agreement.
If any person asserts a claim to any other finder’s fee, brokerage commission or
similar compensation in connection with this Agreement, the Party under whom the
finder or broker is claiming will indemnify, defend and hold harmless the other
Party from and against any such claim and all costs, expenses and liabilities
incurred in defending against such claim, including without limitation
reasonable attorneys’ fees and court costs. The provisions of this Section shall
survive Closing or any earlier termination of this Agreement.
16.    AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING THEREOF, BUYER
SHALL BE DEEMED TO HAVE ACCEPTED THE APPLICABLE PROPERTY IN ITS THEN EXISTING
CONDITION, “AS IS, WHERE IS AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE BY SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE APPLICABLE TRANSFER DOCUMENTS. WITHOUT IN ANY MANNER LIMITING
THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT SHALL SIGNIFY THAT BUYER AND IT AND
ITS REPRESENTATIVES HAVE FULLY INSPECTED THE PROPERTY, AND THE LEASES AND ARE
FULLY FAMILIAR WITH THE FINANCIAL AND PHYSICAL (INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL) CONDITION THEREOF, AND THAT THE PROPERTIES WILL BE PURCHASED BY
BUYER NOT IN RELIANCE ON ANY AGREEMENT, UNDERSTANDING, CONDITION, WARRANTY
(INCLUIDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE) OR REPRESENTATION MADE BY SELLER OR ANY AGENT,
EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY OTHER PARTY (EXCEPT FOR
REPRESENTATIONS EXPRESSLY PROVIDED IN THIS AGREEMENT AND IN THE DEED TO BE
DELIVERED AT CLOSING) AS TO THE FINANCIAL OR PHYSICAL CONDITION OF THE
PROPERTIES OR THE AREAS SURROUNDING THE PROPERTIES, OR AS TO ANY OTHER MATTER
WHATSOVER. BUYER SHALL ACCEPT THE PROPERTIES AT THE TIME OF CLOSING IN
SUBSTANTIALLY THE SAME CONDITION AS THE SAME IS IN AS OF THE EFFECTIVE DATE, AS
SUCH CONDITION SHALL HAVE CHANGED BY REASON OF NORMAL WEAR AND TEAR AND NATURAL
DETERIORATION.

11
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



17.    RISK OF LOSS. Seller shall bear all risk of loss resulting from or
related to damage of or to a Property or any part thereof which may occur prior
to Closing (a “Casualty”). Seller shall also bear all risk of loss resulting
from or related to a taking or condemnation of a Property or any part thereof
if, prior to Closing, written notice of a proposed condemnation or taking is
received, a condemnation proceeding is commenced, a condemnation proceeding is
concluded, or all or any part of a Property is conveyed in lieu of condemnation
(any such taking or condemnation event being a “Condemnation”). If a Casualty or
Condemnation occurs with respect to any Property, Seller will immediately give
written notice of such event to Buyer. Buyer may, at Buyer’s sole option by
giving written notice to Seller and Escrow Agent within thirty (30) days after
receiving such notice from Seller, terminate this Agreement as to each affected
Property and each such terminated Property will be treated as a “Removed
Property” as provided in Section 5(c) above (with proportionate reductions in
the Purchase Price and Deposit). If necessary, the Closing Date will be extended
to allow Buyer such thirty-day period. If any Casualty or Condemnation occurs
which does not result in a termination of this Agreement as to the affected
Property, Seller will, at Closing and as a condition precedent thereto, pay
Buyer or credit Buyer against the Purchase Price the amount of any insurance or
condemnation proceeds attributable to such event, or assign to Buyer, as of the
Closing Date and in a form acceptable to Buyer, all rights or claims to the
same, and (if a Casualty) credit to Buyer an amount equal to any deductible or
other loss amounts which are not covered under Seller’s insurance policy(ies)
applicable to the affected Property. If all Properties become “Removed
Properties” as provided above, then this Agreement will automatically terminate,
whereupon the Deposit will immediately be paid by Escrow Agent to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
18.    SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)there are no actions or proceedings pending or, to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)there are no unrecorded leases (other than the Leases), liens or
encumbrances which may affect title to any Property; any existing financing
secured by any Property or any part thereof will be satisfied and discharged in
full at or prior to Closing and any liens or encumbrances relating thereto will
be terminated and released of record at or prior to Closing; and Seller does not
have any defeasance, lender approval or prepayment obligations with respect to
any existing financing which will delay the Closing;

12
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



(v)to Seller’s knowledge (1) no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of any Property by any
person, authority or agency having jurisdiction; (2) there is no impending or
contemplated Condemnation affecting any Property; (3) there are no intended
public improvements which will or could result in any charges being assessed
against any Property or which will result in a lien upon any Property; and (4)
there are no proceedings pending for the increase of the assessed valuation of
any Property;
(vi)there are no suits or claims pending or, to Seller’s knowledge, threatened
with respect to or in any manner affecting any Property or any Lease, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims;
(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon any Property,
and to Seller’s knowledge there are no such proceedings pending;
(viii)except as may be detailed in any environmental documents included in
Seller’s Diligence Materials, Seller has no actual knowledge that there exists
or has existed, and neither Seller nor its affiliates have caused, any
generation, production, location, transportation, storage, treatment, discharge,
disposal, release or threatened release upon, under or about any Property of any
Hazardous Materials. “Hazardous Materials” means any flammables, explosives,
radioactive materials, hazardous wastes, hazardous and toxic substances or
related materials, asbestos or any material containing asbestos (including,
without limitation, vinyl asbestos tile), or any other substance or material
defined as a “hazardous substance” by any federal, state, or local environmental
law, ordinance, rule or regulation including, without limitation, the Federal
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Federal Hazardous Materials Transportation Act, as amended, the
Federal Resource Conservation and Recovery Act, as amended, and the rules and
regulations adopted and promulgated pursuant to each of the foregoing;
(ix)Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell any Property or any portion thereof to a third party,
except for any ROFR contained in a Lease;
(x)no default of Seller exists under any Lease; Seller has sent no written
notice of default to Tenant and, to Seller’s knowledge, no default of Tenant
exists under any Lease; and Seller has not received any notice or correspondence
from Tenant or Tenant’s agents indicating Tenant’s desire, willingness or intent
to amend, modify, assign or terminate any Lease nor any notice or correspondence
requesting the consent of Seller to any of the foregoing;
(xi)with respect to the Loan Documents: (i) the Loan Documents forwarded to
Buyer under Section 4 are true, correct and complete copies of the Loan
Documents; (ii) the Loan Documents are in full force and effect and there are no
defaults thereunder; and (iii) Seller has not received any notice or
correspondence from Lender of Lender’s agents indicating Lender’s desire,
willingness or intent to amend, modify or terminate any Loan Document nor any
correspondence requesting the consent of Seller to any of the foregoing;
(xii)all amounts due and payable by Seller under any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
affecting any Property (the “REA’s”) have been paid in full and no default of
Seller exists under any of the REA’s

13
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



and, to Seller’s knowledge after due inquiry, no default of any other party
exists under any of the REA’s;
(xiii)all brokerage commissions and other compensation and fees payable by
reason of any Lease (including, without limitation, any renewals or expansions)
have been fully paid, and no exclusive or continuing leasing or brokerage
agreements exist as to any part of any Property;
(xiv)the annual net rent under each Lease in effect as of the Effective Date is
as stated on Exhibit A; and Tenant is not entitled to any unpaid improvement
allowances, free rent periods or rental abatements, concessions or other
inducements;
(xv)all amounts presently due and payable, and all obligations presently
performable, by Seller with respect to each Property have been paid and
performed in full and no default of Seller exists with respect to any Property;
(xvi)Seller has not withheld any information within its possession or of which
it is actually aware regarding any Property that would reasonably be considered
by an experienced purchaser to be material to that purchaser’s decision to
acquire that Property; and
(xvii)if Seller receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 18 prior to Closing,
Seller will immediately give written notice to Buyer of the same.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date
all bills or other charges, costs or expenses arising out of or in connection
with or resulting from Seller’s use, ownership, or operation of each Property,
including without limitation all general real estate taxes, assessments and
personal property taxes due with respect to each Property up to the Closing
Date, except for any item to be prorated at Closing in accordance with this
Agreement;
(ii)    Seller will not execute or enter into any lease with respect to any
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under any Lease;
(iii)    Seller will, or as applicable will cause Tenant to, (1) continue to
operate each Property as heretofore operated; (2) maintain each Property in its
current condition and perform routine and required maintenance and replacements;
(3) pay prior to Closing all sums due for work, materials or services furnished
or otherwise incurred in the ownership, use or operation of each Property; (4)
comply with all governmental requirements applicable to each Property and with
the terms, covenants and conditions of each Lease; (5) except as required by a
governmental agency, not place or permit to be placed on any portion of any
Property any new improvements of any kind or remove or permit any improvements
to be removed from any Property; and (6) not, by voluntary or intentional act or
omission, cause or create any easements, encumbrances, or liens to arise or to
be imposed upon any Property or to allow any amendment or modification to any
existing easements or encumbrances;

14
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



(iv)    Seller will not provide a copy of, nor disclose any of the terms of,
this Agreement to any appraiser, and Seller will instruct any Brokers not to
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser; and
(v)    Seller will request and reasonably cooperate to obtain estoppel
certificates, addressed to Buyer, Lender and their successors and assigns, from
all other parties to any applicable reciprocal easement agreement, declaration
of covenants, conditions and restrictions, or similar agreement relating to any
Property.
All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of eighteen (18) months. Seller will indemnify and
hold Buyer harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Buyer may incur by reason of any misrepresentation by Seller or any
breach of any of Seller’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Seller’s indemnity
and hold harmless obligations shall survive Closing.
19.    BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing,
Buyer will immediately give written notice to Seller of the same.
All representations and warranties made in this Section 19 by Buyer shall
survive Closing for a period of eighteen (18) months. Buyer will indemnify and
hold Seller harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Seller may incur by reason of any misrepresentation by Buyer or any
breach of any of Buyer’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Buyer’s indemnity
and hold harmless obligations shall survive Closing.
20.    ASSIGNMENT. Except as provided below, this Agreement may not be assigned
by either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement, in whole or in part, to any
entity or entities affiliated with, controlled by, or under common control with
Buyer without seeking or obtaining Seller’s consent, including specifically (but
without limitation) as to each Property to a “special purpose entity” formed to
take title to such Property.

15
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



Each such assignee will execute an instrument whereby such assignee assumes the
obligations of Buyer under this Agreement with respect to each Property covered
by such assignment. No assignment by Buyer shall release or otherwise relieve
Buyer from any obligations hereunder; provided, however, that if Closing occurs
the assignor (but not the assignee) shall thereupon be relieved of all the
assignor’s obligations arising under this Agreement before, on and after
Closing.
21.    DEFAULT; REMEDIES.
(a)If Seller breaches this Agreement (including without limitation a breach of
any representation or warranty of Seller or the failure of Seller to satisfy any
condition precedent to Closing that is within Seller’s control) with respect to
any Property and such breach is not cured within five (5) days of receiving
written notice from Buyer, Buyer may at Buyer’s sole option either: (i) by
written notice given to Seller and Escrow Agent terminate this Agreement as to
the affected Property(ies), whereupon each such terminated Property will be
treated as a “Removed Property” as provided in Section 5(c) above (with
proportionate reductions in the Purchase Price and Deposit), and Seller will
promptly reimburse Buyer for all reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys’ fees and costs)
incurred by Buyer in connection with Buyer’s Diligence or this transaction
related to each such Removed Property; (ii) by written notice given to Seller
and Escrow Agent terminate this Agreement in its entirety, in which event the
Deposit will be paid immediately by Escrow Agent to Buyer, Seller will promptly
reimburse Buyer for all of Buyer’s reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys’ fees) incurred in
connection with the Properties, Buyer’s Diligence or this transaction, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations; (iii) extend the date scheduled
for Closing for such period of time as Buyer deems reasonably necessary to allow
Seller to cure or remedy such breach (but without prejudice to Buyer’s ability
to thereafter invoke its other remedies hereunder should Seller fail to timely
cure such breach); or (iv) seek specific performance against Seller, in which
event the Closing Date will be automatically extended as necessary for Buyer to
prosecute such action. Notwithstanding the foregoing, if specific performance is
made unavailable as a remedy to Buyer by Seller’s affirmative acts or
intentional omissions, Buyer will be entitled to pursue all rights and remedies
available at law or in equity.
(b)If Buyer breaches this Agreement (including without limitation a breach of
any representation or warranty of Buyer) and such breach is not cured within
five (5) days of receiving written notice from Seller, Seller may, as Seller’s
sole and exclusive remedy for such breach, by written notice given to Buyer and
Escrow Agent terminate this Agreement and receive the Deposit in accordance with
Section 3(b) above as Seller’s agreed and total liquidated damages, it being
acknowledged and agreed by the Parties that it would be difficult or impossible
to determine Seller’s exact damages, and the Deposit represents a reasonable
estimate of those damages. Upon such termination by Seller, neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. SELLER WAIVES ANY RIGHT TO SEEK ANY OTHER
REMEDIES AGAINST BUYER, INCLUDING ANY EQUITABLE OR LEGAL REMEDIES.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those provisions of this
Agreement that survive Closing (including for any misrepresentation or breach of
warranty) or under the Transfer Documents or any other documents entered into
pursuant to this Agreement.
22.    NOTICES. All notices under this Agreement must be sent either by (a)
email or telecopier, (b) a reputable national overnight courier service, (c)
personal delivery, or (d) registered

16
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



or certified US mail, return receipt requested. Notices from or signed by the
legal counsel for a Party shall be equally effective as a notice from such Party
itself. The addresses to be used for notices are those set forth in the Summary
of Terms above, or such other addresses as a Party may from time to time direct
by notice given in accordance with these requirements. If sent by email or
telecopier, a notice shall be deemed given when such email or telecopy is
transmitted to the notice address or number, and shall be deemed received on
that same day. If personally delivered, a notice shall be deemed given and
received upon such delivery. If sent by overnight courier service, a notice
shall be deemed given upon deposit with such courier and deemed received upon
actual receipt or refusal of delivery at the notice address. If sent by
registered or certified mail, a notice shall be deemed given and received on the
third business day after deposit into the US Mail.
23.    ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys’ fees and court
costs. The determinations of which Party is the “successful Party” and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
24.    POST-CLOSING INDEMNITY. If Closing occurs, thereafter (a) Buyer will
indemnify, defend and hold harmless Seller, Seller’s affiliates, and their
employees, agents, successors and assigns (collectively, the “Seller Indemnified
Parties”), for, from and against any and all demands, claims (including without
limitation causes of action in tort), legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses whatsoever (including without limitation reasonable attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
relating to any Property (collectively, “Claims”) that are brought by third
parties against the Seller Indemnified Parties relating to any actual or alleged
events, acts or omissions occurring with respect to any Property from and after
Closing or with respect to which the claimed loss, damage or injury occurred
from and after Closing; and (b) Seller will indemnify, defend and hold harmless
Buyer, Buyer’s affiliates, and their employees, agents, successors and assigns
(collectively, the “Buyer Indemnified Parties”) for, from and against any and
all Claims that are brought by third parties against the Buyer Indemnified
Parties relating to any actual or alleged events, acts or omissions occurring
with respect to any Property prior to Closing or with respect to which the
claimed loss, damage or injury occurred prior to Closing. The obligations in
this Section shall not apply to any Claims which the Parties have expressly
agreed, elsewhere in this Agreement or in the Transfer Documents, will be
addressed, handled or allocated in a manner contrary to the foregoing general
provisions. The provisions of this Section shall survive Closing.
25.    INTENTIONALLY DELETED.
26.    1031 EXCHANGE. Each Party may structure its purchase or sale, as
applicable, as part of a like-kind exchange under Section 1031 of the Tax Code.
Each Party will if requested reasonably cooperate with the other (at no cost or
liability to the cooperating Party) in effectuating such a like-kind exchange,
including signing such documents as may reasonably and customarily be required
to accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the

17
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



like-kind exchange structure will pay all costs and expenses associated with
effectuating such exchange.
27.    MISCELLANEOUS. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Properties subject to the
terms set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Properties, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.    TIME OF ESSENCE. Time is of the essence of this Agreement. When used in
this Agreement, the term “business day” means any day which is not a Saturday,
Sunday or legal holiday. If this Agreement specifies that a time period expires
or that an action be taken on a date which is not a business day, such date
shall be deemed extended to the next succeeding day which is a business day, and
any successive time periods shall be deemed extended accordingly.
29.    SEVERABILITY. If any one or more of the covenants, agreements,
conditions, provisions, or terms of this Agreement is, in any respect or to any
extent (in whole or in part), held to be invalid, illegal or unenforceable for
any reason, all remaining portions thereof which are not so held, and all other
covenants, agreements, conditions, provisions, and terms of this Agreement, will
not be affected by such holding, but will remain valid and in force to the
fullest extent permitted by law.
30.    SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to any Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.    APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.    GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the applicable state in which the
Properties are located.

18
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



33.    COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related
documents may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; (b) all Transfer Documents which are to be recorded must be delivered
by the signing Party to Escrow Agent as Executed Originals; and (c) at least one
Executed Original of this Agreement must be provided by Seller to Escrow Agent,
which Escrow Agent will deliver to Buyer upon the Opening of Escrow.
34.    INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules
attached to this Agreement are considered to be a part of this Agreement and are
fully incorporated herein by this reference to the same extent as though set
forth at length.
35.    OFAC. Each Party represents and warrants to the other, and to Escrow
Agent, that (a) such Party is not knowingly acting, directly or indirectly, for
or on behalf of any person, group, entity or nation named by any Executive Order
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or any Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.    SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives, upon Buyer’s request, information
relating to Seller’s ownership and operation of each Property, including without
limitation Seller's most current operating statements relating to the financial
operation of each Property for the current and immediately prior fiscal years,
and support for certain operating revenues and expenses specific to each
Property (collectively, the “SEC Filing Information”). Seller acknowledges that
certain of the SEC Filing Information may be included or disclosed in filings
required to be made by Buyer with the SEC. Seller will cooperate in providing
the SEC Filing Information and answering questions with respect thereto as they
arise. The provisions of this Section shall survive Closing for a period of one
(1) year.


[SIGNATURE PAGE FOLLOWS]

19
Master Purchase and Sale Agreement
Walgreens—10 Pack

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.




SELLER:
PENN 1031 LLC

a Michigan limited liability company




By: /s/ Arthur A. Wells
Name (Print): Arthur A. Wells
Title: Authorized Agent


WOOD 1031 LLC
a Michigan limited liability company


By: /s/ Arthur A. Wells
Name (Print): Arthur A. Wells
Title: Authorized Agent




BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ O. Akomea Poku-Kankam
Name (Print): O. Akomea Poku-Kankam
Title: Authorized Officer






ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 16th day of July, 2014. Escrow Agent accepts
the engagement to handle the escrow established by this Agreement in accordance
with the terms set forth in this Agreement, including without limitation the
Escrow Instructions, and acknowledges its receipt of the Deposit.


CHICAGO TITLE INSURANCE COMPANY




By: /s/ Edwin G. Ditlow
Name (Print): Edwin G. Ditlow    
Title: Vice President









20
Master Purchase and Sale Agreement
Walgreens—10 Pack